DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 8, 13, and 16 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Casada Magana (U.S. Patent Application Publication # 2014/0319272).

Regarding claim 1, Casada Magana discloses an unmanned aerial vehicle (UAV) base station (figs 1-4, P6-7, claims 11, 16, etc) comprising: 
a housing comprising a top-plate configured for a UAV to land on the top-plate (figs 1-4, P6-7, claims 11, 16, etc); and 
a UAV fixation system configured to direct the UAV present on the top-plate to a battery-exchange zone of the top-plate (figs 1-4, P6-7, claims 11, 16, etc).

Regarding claim 8, Casada Magana further discloses that the battery-exchange zone is arranged at a corner of the top-plate (figs 1a, 3a-3i, P26, 34-35, etc: battery exchange zone 40).

Regarding claim 13, Casada Magana further discloses a battery-exchange system (figs 1a, 3a-4, etc) comprising: 
a battery-matrix comprising a plurality of battery-slots, each configured to removably hold a UAV battery pack (figs 1a, 3a-4, etc: battery storage location 30 and batteries 35, 140); and 
a mechanical mechanism configured to move along at least two axes to interact with a selected UAV battery pack of the battery-exchange system and a UAV battery pack of the UAV (figs 1a, 3a-4, P35-38, 50, 52, 55, etc: conveyor or arms/levers).

Regarding claim 16, Casada Magana further discloses that the plurality of battery-slots are arranged in a two-dimensional array having a plurality of rows and columns (figs 1a, 3a-4, etc).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 2-7, 9, 14-15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Casada Magana (U.S. Patent Application Publication # 2014/0319272).

Regarding claims 2-3, Casada Magana further discloses that the UAV fixation system comprises a first fixation arm and a second fixation arm (P35, 55, etc: arms) configured to translate along perpendicular axes (across top-plate, not necessarily respectively).
Casada Magana fails to disclose that the arms are configured to respectively translate along respective perpendicular axes.
However, it is well known in the art for fixation arms to be configured to respectively translate along respective perpendicular axes.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to 

Regarding claim 4, Casada Magana further discloses a first fixation-arm-actuation system and a second fixation-arm-actuation system disposed within the housing and configured to actuate the first fixation arm and the second fixation arm, respectively (P35, 55, etc: inherent for moving arms).

Regarding claims 5-7, the claimed arm arrangements combine prior art elements according to known methods to yield predictable results.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to implement the arm system using well known elements arranged according to well known methods, with predictable results. 

Regarding claim 9, Casada Magana fails to disclose that the battery-change zone is one of four battery-exchange zones of the top-plate each arranged at one of four corners of the top-plate.
However, it is well known in the art to duplicate parts. 


Regarding claim 14, Casada Magana further discloses that wherein the mechanical mechanism is configured to: move along at least one of an X-axis or a Y-axis to the selected UAV battery pack disposed in a selected battery-slot; extend a battery-carriage along a Z-axis and grasp the selected UAV battery pack; retract the battery-carriage along the Z-axis to remove the selected UAV battery pack from the battery-slot; and move the selected UAV battery pack proximate to the UAV and insert the selected UAV battery pack into a UAV battery-slot of the UAV and decouple from the selected UAV battery pack (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 15, Casada Magana further discloses that the mechanical mechanism is configured to: move proximate to the UAV; grasp the UAV battery pack disposed in a UAV battery-slot of the UAV; retractably remove the UAV battery pack from the UAV battery-slot; move along at least one of an X-axis or a Y-axis to a selected UAV battery-slot; and extend a battery-carriage along a Z-axis to insert the UAV battery pack in the selected UAV battery-slot (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 17, Casada Magana further discloses that the mechanical mechanism comprises a device configured to translate linearly along an X-axis on at least one base-rail (P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose that the device is a base-cart.  
base cart.
It is also well known in the art to carry or move objects in a base cart.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries and/or UAV, with predictable results.  

Regarding claim 18, Casada Magana further discloses that the mechanical mechanism comprises: an elevator-carriage configured to translate linearly along a Y-axis on at least one elevator-rail that extends from the base-cart; and a battery-carriage coupled with the elevator-carriage (P35-38, 50, 52, 55, etc: see explanations for claims 14-15 and 17 above; base-cart, elevator-carriage, and battery-carriage could be mapped to different parts of the arm or lever system used to carry and move the batteries and UAV).

Regarding claim 19, Casada Magana fails to disclose that the housing further comprises a top- plate cover configured to removably cover the top-plate.
However, it is well known in the art to use a cover to protect something. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to 

Regarding claim 20, Casada Magana further discloses that the housing further comprises a draw bar (figs 1b, 3-4, P27, 32-33, 55, etc).
Casada Magana fails to disclose wheels for the draw bar.
However, it is well known in the art to move a bar using wheels. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to facilitate the motion the draw bar using common and well known components, with predictable results.   


4.	Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Casada Magana (U.S. Patent Application Publication # 2014/0319272) in view of Wang et al. (Chinese Patent Publication # CN 102909540).

Regarding claim 10, Casada Magana fails to disclose that the top-plate comprises a hatch extending into a housing cavity of the housing and configured to provide access between the housing cavity and a portion of the housing above the top-plate.
a hatch extending into a housing cavity of the housing and configured to provide access between the housing cavity and a portion of the housing above the top-plate (figs 5-7, P36-37, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as taught by Wang, in order to protect the batteries from external elements and/or other threats, with predictable results.  

Regarding claim 11, Casada Magana in view of Wang further discloses that the hatch comprises at least one hatch-door (Wang figs 5-7, P36-37, etc).

Regarding claim 12, Casada Magana in view of Wang further discloses that a mechanical mechanism is configured to extend a battery pack through the hatch from within the housing cavity to a battery-swapping position above the top-plate proximate to the battery-exchange zone (Wang figs 5-7, P36-37, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
December 6, 2021